DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055037 filed 07/03/2015, which claims benefit of Application No. PCT/IB2014/002296, filed 07/03/2014, has been received and acknowledged. 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 13-15, 17, 24-26, and 28, applicant’s arguments have been fully considered and are persuasive in view of the amendments made to the claims, therefore, the rejection has been withdrawn.
The declaration under 37 CFR 1.132 filed 06/16/2022 is sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 13-15, 17, 24-26, and 28. The applicant has amended the claims to provide units with respect to the microstructure and C content, thus the supporting evidence provided within the declaration also provides useful insight into these features. 

Allowable Subject Matter
Claims 13-15, 17, 24-26, and 28 are allowed. 
The following is an examiner’s statement of reasons for allowance. Claim 13 is drawn to a method for producing a high strength uncoated steel sheet having an improved strength and formability. The steel sheet has a yield strength of at least 850 MPa, a tensile strength of at least 1180 MPa, a total elongation of at least 13%, and a hole expansion ratio of at least 30%. The steel sheet has a ratio of yield strength by tensile strength of at least 0.81. The method includes providing an uncoated steel sheet having a chemical composition as shown below within Table I. The method includes annealing the sheet at an annealing temperature higher than 865°C but less than 1000°C for a time of more than 30 seconds. The method includes quenching the sheet by cooling the sheet down to a quenching temperature between 310°C and 375°C, at a cooling speed of at least 30°C/s in order to have, just after quenching, a structure consisting of austenite and at least 50% of martensite, by volume fraction, with an austenite content such that the steel sheet has a final structure after heat treatment and cooling to room temperature, comprising, by volume fraction, between 3% and 15% of residual austenite and between 85% and 97% of a sum of martensite and bainite, the structure not including ferrite, the formation of bainite being avoided at the quenching temperature. The method includes heating the sheet up to a partitioning temperature between 370°C and 470°C at a heating rate of at least 5°C/s and at most 10°C/s and maintaining the sheet at the partitioning temperature for a partitioning time between 50 seconds and 150 seconds. The method includes cooling the sheet down to room temperature to provide the uncoated high strength steel sheet. The method further comprises, after the sheet is quenched to the quenching temperature and before heating the sheet up to the partitioning temperature, a step of holding the sheet at the quenching temperature for a holding time between 2 seconds and 8 seconds, the holding being isothermal. 
Table I – The composition of instant claim 13.
Ref.
CWt %
SiWt %
MnWt %
MoWt %
NbWt %
TiWt %
AlWt %
FeWt %
Claim 13
0.13 - 0.22
1.2 - 1.8
1.8 - 2.2
0.1 - 0.20
≤ 0.05
≤ 0.05
≤ 0.5
Bal.


The closest prior art includes the following:

Futamura (JP-2013227653, using U.S. 2015/0101712 for citation)
Futamura teaches a method for manufacturing a high-strength steel sheet (abstract). Futamura teaches a steel sheet having a chemical composition containing (i.e., comprising) the chemical composition shown below within Table I (paragraphs [0017], and [0019]-[0020]). Futamura teaches annealing the sheet at an annealing temperature higher than the Ac3 temperature (the examiner notes that per page 4 of the instant specification, 865°C is considered to be interchangeable with the Ac3 temperature) for a time of 50 seconds or more (paragraph [0093]). Futamura teaches quenching a sheet by cooling it down to a quenching temperature between 300°C and 400°C (paragraph [0093]). Futamura teaches cooling at a cooling speed higher than 15°C/s and sufficient to obtain a final structure consisting of martensite, bainite, and austenite just after quenching such that the final structure consists of between 3% and 20% of retained austenite (paragraph [0073]), and 70% or greater of bainite and martensite (i.e., tempered martensite) (paragraph [0059]). Additionally, the examiner would like to point out that Futamura teaches away from the microstructure including ferrite (e.g., Futamura explicitly teaches away from ferrite within paragraphs [0038], [0039], [0052], [0055], [0081], and [0114]).
Futamura teaches heating the sheet up to a partitioning temperature between 400°C and 540°C and maintaining the sheet at this temperature for a partitioning time of 50 seconds or more (paragraph [0093]). Futamura teaches hot dip coating the sheet (paragraph [0139]). Futamura does not explicitly teach the final step of cooling the sheet down to room temperature, however this step is a necessary step within any steel production process. Thus the reference is considered to necessarily carry out a final step of cooling the steel sheet to room temperature.
Futamura teaches the method further comprising after the sheet is quenched to a quenching temperature and before heating the sheet a partitioning temperature, a step of holding the sheet at a quenching temperature for a holding time of between 5 seconds and 180 seconds (paragraph [0093]), the holding being isothermal (Figure 3; paragraphs [0093], and [0110]). Futamura teaches a total elongation of 14% or more (paragraph [0162]), and a hole expansion ratio of 40% or more (paragraph [0162]). 
However, Futamura does not explicitly disclose a heating rate for the partitioning step (although does disclose “time from T1 to T2” periods allowing heating rates to be calculated). Futamura is silent regarding a yield strength value and therefore also silent to any yield strength to tensile strength ratios. Furthermore, the examples and corresponding properties within Futamura would not necessarily yield the claimed properties within the instant claim - most notably example 51 within Futamura. The examiner points out that example 51 is considered to be the closest example to the instant invention as this is the only example that has a holding time during the quenching step of between 2 seconds and 8 seconds (e.g., within Ex. 51 the residence time at T1 is 4 seconds). Example 51 possesses a similar composition as shown below within Table II (Steel Type “A”, Table 1 of Futamura). Example 51 is processed nearly identically to the instant claim, e.g., it held at 880°C for 200 seconds, is quenching to 350°C at a cooling speed of 30°C/s and held there for 4 seconds, is heated up to 440°C from 350°C in 5 seconds thus having a heating rate of 18°C/s and is maintained at this temperature for 250 seconds. This example is also uncoated. The examiner points out that the tensile strength produced by this method is 1036 MPa and therefore does not meet the limitation of 1180 required by the instant claim. 
This example differs from the instant claim in that the example does not include any molybdenum, the amount required by the instant claim being 0.1-0.2 wt%; the example has a heating rate during the partitioning step of 18°C/s, the rate required by the instant claim being 5-10 °C/s; and the example is held at the partitioning temperature for 250 second, the range required by the instant claim being 50-150 seconds. However, there is nothing within Futamura that would lead one of ordinary skill to the composition and process required by the instant claim and expect to achieve the properties recited within the instant claim. 

Table II – The composition of instant claim 13 compared to the teachings of Futamura (U.S. 2015/0101712).
Ref.
CWt %
SiWt %
MnWt %
MoWt %
NbWt %
TiWt %
AlWt %
FeWt %
Claim 13
0.13 - 0.22
1.2 - 1.8
1.8 - 2.2
0.1 - 0.20
≤ 0.05
≤ 0.05
≤ 0.5
Bal.
Ex. 51
0.17
1.41
2.29
0
0
0
0.04
Bal. 
Futamura
0.10 - 0.30
1.0 - 3.0
1.5 - 3.0
≤ 1.0; ≠ 0
≤ 0.15; ≠ 0
≤ 0.15; ≠ 0
0.005 - 3
Bal.


Becker (U.S. 2014/0322559) 
Becker is also considered to be one of the closest pieces of prior art, however Becker required a holding at the quenching temperature of at least 10 seconds (paragraph [0085]) and thus teaches away from the time required by independent claim 13 recited at between 2 seconds and 8 seconds. 

Kaneko (JP-2010126770-A)
Kaneko teaches a coated steel sheet and method of production (page 2, paragraph 8). Kaneko teaches the composition shown below within Table III (page 2, paragraphs 6-7). Kaneko teaches a structure consisting of between 5-20% retained austenite, and 80-95% martensite (page 4, paragraph 8-9). The examiner points out that Kaneko teaches the microstructural amounts in terms of area ratio and not volume fraction. However, Kaneko also teaches that the area ratio of the tempered martensite and the retained austenite are synonymous with the volume ratio (page 5, paragraph 2). Kaneko teaches a total elongation of at least 14% (Original Disclosure, Table 3); a tensile strength of at least 1180 MPa (page 1, paragraph 1); hole expansion ratio of at least 30% (page 7, paragraph 4; Original Disclosure, Table 3). Kaneko teaches annealing the sheet at an annealing temperature higher than the Ac3 transformation point and less than 1000°C for an annealing time of between 30 and 500 seconds (Machine Translation - page 2, paragraph 8; Original Disclosure - Table 2). Kaneko teaches quenching the sheet by cooling down to a quenching temperature between 250°C and 350°C (Machine Translation - page 2, paragraph 8; Original Disclosure, Table 2). Kaneko teaches reheating the sheet up to a partitioning temperature of between 300°C and 600°C (Machine Translation - page 6, paragraph 2) and maintaining it at this temperature for a partitioning time of between 1 and 600 seconds (Machine Translation - page 6, paragraph 2). 
However, Kaneko does not teach holding the sheet at the quenching temperature for a holding time of between 2 seconds and 8 seconds, the holding being isothermal. 

Table III – The composition of instant claim 13 compared to the teachings of Kaneko (JP-2010126770A).
Ref.
CWt %
SiWt %
MnWt %
MoWt %
NbWt %
TiWt %
AlWt %
FeWt %
Claim 13
0.13 - 0.22
1.2 - 1.8
1.8 - 2.2
0.1 - 0.20
≤ 0.05
≤ 0.05
≤ 0.5
Bal.
Kaneko
0.05 - 0.30
0.50 - 2.5
1.5 - 3.5
0.1 - 1.0
0.0005 - 0.05
0.0005 - 0.1
0.001 - 0.1
Bal.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735